United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.T., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Iowa City, IA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-63
Issued: March 12, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On October 9, 2008 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ merit decision dated September 11, 2008. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established an injury causally related to his federal
employment as a medical supply technician.
FACTUAL HISTORY
The case was before the Board on a prior appeal. In a decision dated June 4, 2008, the
Board affirmed Office decisions dated March 6 and November 16, 2007, finding that appellant
had not established that his human immunodeficiency virus (HIV) infection was causally related

to his federal employment.1 The history of the case is provided in the Board’s prior decision and
is incorporated herein by reference.
Appellant requested reconsideration and submitted a July 5, 2008 report from Dr. Alan
Kravitz, an internist, who stated that appellant was negative for HIV in September 2005 and
positive in August 2006, and during the interim he was “exposed to bodily fluids at his
workplace including splashes of bloody instruments in his face and was poked by a sharp object
(skin patch).” Dr. Kravitz further stated, “In reviewing your documents, the medical literature,
and the test that you have set forth, it is clear that [appellant] had exposure that constitutes one of
the ways this disease is acquired. Therefore, in my opinion, the accepted facts of HIV exposure
are the direct and proximate result of the HIV diagnosis.”
In a report dated August 19, 2008, Dr. Andrew Schaeckenbach, an employing
establishment physician, stated that there was no evidence that appellant was exposed to
contaminated fluids. He stated that HIV is fairly rare in the employing establishment patient
population and there was no way to determine if an HIV exposure even occurred as no testing
was performed. Dr. Schaeckenbach stated that there were many other risk factors that were
much more likely to cause HIV than a potential workplace exposure to contaminated fluids.
By decision dated September 11, 2008, the Office reviewed the case on its merits. It
denied modification finding the medical evidence from Dr. Kravitz was of insufficient probative
value to establish the claim.
LEGAL PRECEDENT
A claimant seeking benefits under the Federal Employees’ Compensation Act2 has the
burden of establishing the essential elements of his claim by the weight of the reliable, probative
and substantial evidence, including that an injury was sustained in the performance of duty as
alleged and that any specific condition or disability claimed is causally related to the
employment injury.3
To establish that an injury was sustained in the performance of duty, a claimant must
submit: (1) medical evidence establishing the presence or existence of the disease or condition
for which compensation is claimed; (2) a factual statement identifying employment factors
alleged to have caused or contributed to the presence or occurrence of the disease or condition;
and (3) medical evidence establishing that the diagnosed condition is causally related to the
employment factors identified by the claimant.4

1

Docket No. 08-513 (issued June 4, 2008).

2

5 U.S.C. §§ 8101-8193.

3

20 C.F.R. § 10.115(e), (f) (2005); see Jacquelyn L. Oliver, 48 ECAB 232, 235-36 (1996).

4

Ruby I. Fish, 46 ECAB 276, 279 (1994).

2

Causal relationship is a medical question that can generally be resolved only by
rationalized medical opinion evidence.5 A physician’s opinion on the issue of whether there is a
causal relationship between the claimant’s diagnosed condition and the implicated employment
factors must be based on a complete factual and medical background of the claimant.6
Additionally, in order to be considered rationalized, the opinion must be expressed in terms of a
reasonable degree of medical certainty, and must be supported by medical rationale, explaining
the nature of the relationship between the diagnosed condition and appellant’s specific
employment factors.7
ANALYSIS
On reconsideration, appellant submitted a July 5, 2008 report from Dr. Kravitz. With
respect to the factual and medical background, Dr. Kravitz noted that he reviewed some
documents, including a hearing representative’s decision, as well as medical texts. He does not
provide a complete and accurate history. For example, Dr. Kravitz stated that appellant had been
poked by a sharp object at work. As the Board noted in the prior decision, the factual evidence
did not establish a puncture wound at work. Appellant had referred to a needle stick incident
after the HIV diagnosis, and a dental instrument incident, without providing further relevant
detail. No additional factual evidence was presented on reconsideration. Although Dr. Kravitz
stated there was evidence of a puncture wound, the evidence of record is not sufficient to
establish a puncture wound incident at work.
In addition, the opinion on causal relationship is not supported by medical rationale.
Dr. Kravitz referred generally to review of “documents” and the “test you have set forth” without
providing additional detail. He stated that appellant’s exposure was “one of the ways” that HIV
is caused, and then appeared to conclude that it was the cause in this case, without further
explanation. Dr. Kravitz did not acknowledge the lack of evidence that appellant was exposed to
HIV contaminated fluids, discuss the other risk factors for HIV and explain why he believed
appellant’s HIV was causally related to his federal employment.
The Board finds that appellant did not submit probative medical evidence with a
rationalized medical opinion, based on a complete and accurate background, on causal
relationship between an HIV infection and appellant’s federal employment. It is appellant’s
burden of proof, and the Board finds that appellant did not meet his burden in this case.
CONCLUSION
Appellant did not meet his burden of proof to establish an HIV infection causally related
to his federal employment.

5

See Robert G. Morris, 48 ECAB 238 (1996).

6

Victor J. Woodhams, 41 ECAB 345, 352 (1989).

7

Id.

3

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated September 11, 2008 is affirmed.
Issued: March 12, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

4

